Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT


THIS AGREEMENT is made effective as of June 28th, 2012.


BETWEEN:


RESPONSE BIOMEDICAL CORP. (the “Company”), having an office at 1781 West 75th
Ave., Vancouver, BC, Canada V6P 6P2,
 
AND
W.J. Bill Adams, (the “Executive”), having a residence at
Vancouver, BC


WHEREAS:


A.
The Company wishes to employ the Executive in the position of Chief Financial
Officer (“CFO”) and the Executive wishes to accept such employment; and



B.
The Company and the Executive (together the “Parties”) have agreed to set out in
writing the terms and conditions of employment.



In consideration of the premises and the mutual agreements set forth below, the
Parties agree as follows:


1. 
EMPLOYMENT



1.1 
Position



The Company will employ the Executive, and the Executive will serve the Company
in the position of CFO on the terms and conditions set out herein.


1.2 
Reporting



The Executive shall report and be directly responsible to the Chief Executive
Officer, or such other person as may be selected by the Board of Directors of
the Company.


1.3 
Duties



The CFO is directly responsible for the financial health of the Company, the
success of its operations, and strategic financial planning. As a member of the
senior leadership team, the CFO will be an advisor to the CEO, evaluating and
assisting with the Company’s financial plans and economic modeling. The CFO will
be responsible for overseeing all fiscal and fiduciary responsibilities for the
Company, in conjunction with the board of directors and the finance, audit, and
investment committees of the board.
 
 
 

--------------------------------------------------------------------------------

 


In addition, the CFO, will be responsible for administrating Response’s
Intellectual Property portfolio and for managing most Business Development
projects.


The CEO may make reasonable changes to the Executive’s duties without notice in
accordance with the Company’s business needs, provided that such changes are
consistent with executive-level duties and responsibilities, and any such
changes will not constitute a breach of the terms of employment.


1.4 
Term



The Executive’s employment will commence on August 13, 2012, (the “Start
Date”) and will continue until this Agreement is terminated as provided herein
(the “Term”).


1.5 
Performance



 
During the employment, the Executive will use his best efforts to:




 
(a) 
well and faithfully serve the Company;

 

 
(b) 
act in, and promote, the best interests of the Company;



 
(c)
devote the whole of the Executive’s working time, attention and energies to the
business and affairs of the Company;



 
(d)
comply with all terms of this Agreement and any other Agreements entered into
with the Company; and



 
(e)
comply with all of the Company’s policies and procedures as amended from time to
time, and all applicable regulatory requirements.



1.6 
Conflict of Interest



The Executive will not act in a manner where his private interest conflicts or
could be perceived to conflict with his obligations to the Company.  The
Executive acknowledges and agrees that he is not party to any agreement that
could prevent or negatively impact or interfere with the proper and full
performance of his duties under this Agreement.  During the Term, the Executive
agrees not to actively engage in any other employment, occupation or consulting
activity for any direct or indirect remuneration without the prior approval of
the CEO.


2. 
COMPENSATION AND BENEFITS



2.1 
Salary



The Company will pay the Executive an annual salary of $241,500.00 (the “Base
Salary”).  The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and will be subject to the usual, applicable
withholdings. The Executive’s salary will be subject to review and adjustments
made based upon the Company’s normal performance review practices provided
however, that the annual salary will not be reduced without the Executive’s
consent.
 
 
-2-

--------------------------------------------------------------------------------

 


2.2 
Short Term Incentive



The Executive shall be eligible to participate in any incentive program that is
applicable to executives of the Company, including the Company’s Short-Term
Incentive Plan (“STI Plan”).  The Company may make changes to its incentive
programs, including the STI Plan, without notice in accordance with its business
needs, and any changes will not constitute a breach of the terms of
employment.  The target annual incentive payment for the Executive under the
current STI Plan is thirty-five percent (35%) of Base Salary for the year. This
payment is based on the achievement of both corporate and personal objectives.
The performance target for corporate objectives is seventy five percent (75%),
and the performance target for the achievement of personal objectives is twenty
five percent (25%). Any incentive payment payable pursuant to this paragraph
will be paid no later than the fifteenth day of the third month of the year
following the year in which it was earned.


2.3 
Stock Options



It will be recommended at the first meeting of the Board following the Start
Date, that the Company grant the Executive an option to purchase one million,
two hundred and ninety thousand (1,290,000) shares of the Company’s Common Stock
at an exercise price per share equal to the fair market value per share on the
date of the grant (the “Option”).  The Option will be subject to applicable
regulatory and shareholder approval and if such approval is not granted the
Executive will not be entitled to the Option.  The Option will be scheduled to
vest as to 25% of the shares subject to the Option one year after the Start
Date, and as to 1/48th of the shares subject to the Option monthly thereafter on
the same day of the month as the Start Date (and if there is no corresponding
day, the last day of the month), so that the Option will be fully vested and
exercisable four (4) years from the Start Date, subject to the Executive
continuing to be a Service Provider (as defined in the Option Plan) through the
relevant vesting dates.  The Option will be subject to the terms, definitions
and provisions of the Company's 2008 Stock Option Plan (the “Option Plan”) and
the stock option agreement by and between the Executive and the Company (the
“Option Agreement”), both of which documents are incorporated herein by
reference, subject to future amendments from time to time.


As the value of any grant of stock options will be based on market value and
other factors, the Company makes no representation or guarantee that any grant
of stock options (including the Option) will attain or result in any particular
value or compensation to the Executive and the Company is not liable to the
Executive for any loss or failure to gain from the grant, retention or exercise
of any stock options (including the Option).


2.4 
Group Life and Health Benefits



During the term of this Agreement and effective the “Start Date”, the Company
will make available to the Executive the insured life and health benefit plans
comparable to those provided to other executives of the Company (the
“Benefits”).  In addition the Company will pay up to $2,000.00 per year towards
additional term life insurance premiums for the Executive. The terms and
conditions of the Benefits (including eligibility) will be determined by the
plans or policies from time to time established or purchased by the
Company.  Where any benefit is provided through an insured plan, the liability
of the Company will be limited to paying its share of the applicable
premium.  The Company may cancel or make changes to the Benefits without notice
in accordance with its business needs, and any cancellation or changes will not
constitute a breach of the terms of employment.
 
 
-3-

--------------------------------------------------------------------------------

 


2.5 
Vacation



The Executive shall be eligible to earn up to twenty days of paid vacation per
year, prorated for any partial year of employment, in accordance with the
Company’s vacation policy, with the timing and duration of specific vacations to
be mutually and reasonably agreed to by the Parties.


2.6 
Expenses



The Company will reimburse the Executive for reasonable travel, entertainment or
other expenses incurred by the Executive in the furtherance of or in connection
with the performance of the Executive's duties under this Agreement, in
accordance with the Company's expense reimbursement policy as in effect from
time to time.


3. 
TERMINATION



3.1 
Termination without Just Cause



The Company may terminate the employment of the Executive without just cause by
immediately terminating his employment and providing him: (i) pay in lieu of
notice equal to nine (9) months’ Base Salary; and (ii) a prorated incentive
payment based on the last incentive payment made to the Executive.  If the
Company chooses to provide the Executive with pay in lieu of notice it shall be
payable in equal monthly instalments over a period of nine (9) months following
the date of termination.  The notice or payment in lieu of notice required by
this clause will be the total and maximum notice or compensation to which the
Executive is entitled with respect to the termination of employment by the
Company, and the Company will have no further obligations to the Executive with
respect to the termination of employment, including any further compensation,
severance pay or damages of any kind.


3.2 
Termination for Just Cause



Notwithstanding any other provision of this Agreement, the Company may
immediately terminate the Executive’s employment at any time for just cause,
without prior notice or pay in lieu of notice or any other form of compensation,
severance pay or damages.


3.3 
Resignation



The Executive may resign his employment at any time by providing the Company
with four (4) weeks written notice of resignation, which notice may be waived in
whole or in part by the Company.  The Company agrees to pay the Executive his
then-current salary and benefits for the full 4-weeks, even if it waives any
portion of the 4-week notice period.
 
 
-4-

--------------------------------------------------------------------------------

 


3.4 
Directorship and Offices



Upon the termination of employment with the Company for any reason, the
Executive will immediately resign any directorship or office held in the Company
or any parent, subsidiary or affiliated companies of the Company and, except as
provided in this Agreement, the Executive will not be entitled to receive any
written notice of termination or payment in lieu of notice, or to receive any
severance pay, damages or compensation for loss of his directorship, office or
otherwise.


3.5 
Benefits



The Benefits will cease on the date a resignation of employment is effective,
pursuant to section 3.3, of this Agreement or the date of termination pursuant
to section 3.2 of this Agreement, and the Company will have no obligation to
extend the Benefits.  In the event the Executive is terminated pursuant to
Section 3.1 of the Agreement, the Company will continue medical and dental
coverage during the nine (9) month severance period, or such longer period as
referenced by section 3.6, provided such benefits can be continued pursuant to
the terms of the applicable plan.


3.6 
Severance Period



The period of nine (9) months referred to in Subsections 3.1 and 3.5 will
automatically, and without further action by the Company or the Executive, be
amended and increase by one (1) month after the expiry of each full year that
the Executive is the CFO of the Company, commencing with the first such increase
effective August 13, 2013, up to a maximum of twelve (12) months in aggregate
(i.e. up to an additional three (3) months).


4. 
CONFIDENTIALITY AND WORK PRODUCT OWNERSHIP AGREEMENT



4.1           As a condition of employment, the Executive will enter into the
Company’s Confidentiality and Work Product Ownership Agreement (the
“Confidentiality Agreement”).


5. 
RESTRICTED ACTIVITIES



5.1 
Acknowledgment



The Executive acknowledges that:


(a)           the business of the Company is highly competitive;
 
 
-5-

--------------------------------------------------------------------------------

 


(b)           the Executive will have access to and be entrusted with
confidential information and the Executive will be involved in, and responsible
for making or contributing to, strategic, supervisory and managerial decisions
for the Company;


(c)           the scope of the role of the Executive with the Company will be
such that the confidential information the Executive will have access to, and be
entrusted with, and the decisions that the Executive be involved in and
responsible for making or contributing to, will relate to many aspects of the
business of the Company;


(d)           the Executive will develop important relationships with key
stakeholders in the business of the Company, including, without limitation,
contractors, suppliers and executives, such that the goodwill and viability of
the Company will depend in part on the Executive; and


(e)           as a result, the business of the Company would be vulnerable to
the Executive engaging in activities that are competitive with or detrimental to
aspects of the business of the Company during the Term and for a reasonable
period after the termination of the Executive’s employment for any reason.


5.2 
Non-Competition



During the Term and for a period of twelve (12) months after the termination of
the Executive’s employment for any reason the Executive will not, directly or
indirectly, engage in any undertaking or business, whether as an employee,
partner, principal, agent, consultant, or otherwise, that provides, in
competition with the Company, any products or services that are the same as or
substantially similar to the products or services offered by the Company as of
the date of termination of the Executive’s employment.


5.3 
Other Restrictions



During the Term and for a period of twelve (12) months after the termination of
employment for any reason the Executive will not, directly or indirectly:


(a)           contact or communicate with any Customer for the purpose of
offering for sale any products or services that are the same as or similar to
those offered by the Company;


(b)           solicit, divert, or take away from the Company the business of any
Customer;


(c)           service, or otherwise enter into contractual relations with, any
Customer for the purpose of offering for sale any products or services that are
the same as or similar to those offered by the Company; or


(d)           solicit or encourage any employee or contractor of the Company
with whom the Executive became acquainted as a result of the Executive’s
employment to terminate their relationship with the Company,
 
 
-6-

--------------------------------------------------------------------------------

 


5.4 
Definition of Customer



For the purposes of section 5.3 of this Agreement, “Customer” means any person
with whom the Executive became acquainted or to whom the Executive provided
products or services during the Executive’s employment with the Company, but
excluding any person with whom the Company has not done business in the two
years preceding the termination of employment.


5.5 
Other Duties



The restrictions contained in this section 5 are in addition to and do not
derogate from any other duties and obligations (including fiduciary obligations)
the Executive may have to the Company under any applicable laws.


6. 
General



6.1 
Enforcement



The Executive’s covenants and obligations under section 5 (Restricted
Activities) are reasonable, necessary and fundamental to the protection of the
Company’s legitimate business interests, and any breach of those covenants and
obligations would result in loss and damage to the Company for which the Company
could not be adequately compensated by an award of monetary damages.


In the event of any actual or threatened breach of any of those covenants and
obligations by the Executive, the Company will, in addition to all remedies
available to the Company at law or in equity, be entitled as a matter of right
to judicial relief by way of a restraining order, interim, interlocutory or
permanent injunction, or order for specific performance, and the Executive will
not oppose the granting of any such judicial relief and hereby waive all
defences to the strict enforcement of those covenants and obligations and such
judicial relief.


6.2 
Governing Law/Courts



This Agreement and all related matters will be governed by, and construed in
accordance with, the laws of British Columbia, Canada and the federal laws of
Canada applicable therein. The Executive hereby irrevocably submits and attorns
to the non-exclusive jurisdiction of the Supreme Court of British Columbia
sitting in the City of Vancouver regarding any and all disputes arising from,
connected with or relating to this Agreement or any related matter.


6.3 
Legal Advice



The Executive acknowledges that the Company recommended that the Executive
obtain independent legal advice before executing this Agreement and the
Confidentiality Agreement, and that the Executive has had the opportunity to do
so.


6.4 
Collection and Use of Personal Information



The Executive acknowledges that the Company will collect, use and disclose
health and other personal information for employment and business related
purposes.  The Executive consents to the Company collecting, using and
disclosing personal information of the Executive for employment and business
related purposes in accordance with the privacy policy of the Company and
applicable privacy laws.
 
 
-7-

--------------------------------------------------------------------------------

 


6.5 
Dispute Resolution



In the event of a dispute arising out of or in connection with this Agreement,
or in respect of any legal relationship associated with it or from it, which
does not involve the Company seeking a court injunction or other injunctive or
equitable relief to protect its business, confidential information, intellectual
property or enforce the restrictive covenants herein, that dispute will be
resolved confidentially as follows:


(a)
Amicable Negotiation – The Parties agree that, both during and after the
performance of their responsibilities under this Agreement, each of them will
make bona fide efforts to resolve any disputes arising between them by amicable
negotiations;



(b)
Mediation – If the Parties are unable to negotiate resolution of a dispute,
either Party may refer the dispute to mediation by providing written notice to
the other Party.  If the Parties cannot agree on a mediator within thirty (30)
days of receipt of the notice to mediate, then either Party may make application
to the British Columbia Arbitration and Mediation Society to have one
appointed.  The mediation will be held in Vancouver, BC, in accordance with the
British Columbia International Commercial Arbitration Centre’s (the “BCICAC”)
Commercial Mediation Rules, and each Party will bear its own costs, including
one-half share of the mediator’s fees.



(c)
Arbitration – If, after mediation, the Parties have been unable to resolve a
dispute and the mediator has been inactive for more than 90 days, or such other
period agreed to in writing by the Parties, either Party may refer the dispute
for final and binding arbitration by providing written notice to the other
Party.  If the Parties cannot agree on an arbitrator within thirty (30) days of
receipt of the notice to arbitrate, then either Party may make application to
the British Columbia Arbitration and Mediation Society to appoint one.  The
arbitration will be held in Vancouver, BC, in accordance with the BCICAC’s
Shorter Rules for Domestic Commercial Arbitration, and each Party will bear its
own costs, including one-half share of the arbitrator’s fees.



6.6 
Miscellaneous



No consent or waiver by the Company to or of any breach of this Agreement by the
Executive will be effective unless in writing and signed by the Company, or
deemed or construed to be a consent to or waiver of a continuing breach or any
other breach of this Agreement by the Executive. If any provision of this
Agreement is determined to be unenforceable or invalid for any reason, then that
provision will be deemed to be severed from this Agreement and the remaining
provisions will continue in full force and effect without being impaired or
invalidated in any way, unless as a result of the severance this Agreement would
fail in its essential purpose. This Agreement will enure to the benefit of and
be binding upon the Executive and the Executive’s heirs, executors,
administrators, personal representatives and permitted assigns. This Agreement
will enure to the benefit of the Company and its successors, assigns and
licensees. The Executive will not assign this Agreement or assign or delegate
any of the Executive’s rights, duties or obligations under this Agreement
without the Company’s prior written consent, which may be withheld by the
Company in its discretion. The Company may assign this Agreement to any person.
 
 
-8-

--------------------------------------------------------------------------------

 


6.7 
Entire Agreement



This Agreement, the Company’s policies and procedures as amended from time to
time and the Confidentiality Agreement constitute the entire agreement between
the Executive and the Company regarding the Executive’s employment with the
Company, and supersede all previous communications, representations,
negotiations, discussions, agreements or understandings, whether oral or
written, regarding the Executive’s employment with the Company. There are no
other representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the Executive and the Company
other than as expressly set forth in this Agreement and the Confidentiality
Agreement.


IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the day
and year first written above.
 

 
RESPONSE BIOMEDICAL CORP.
           
Per:
/s/ Jeffrey Purvin       Jeffrey Purvin       Chief Executive Officer          
            /s/ W.J. Bill Adams       W.J. Bill Adams          

 

 
 
-9-